Citation Nr: 1701596	
Decision Date: 01/23/17    Archive Date: 02/09/17

DOCKET NO.  13-34 266A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether an overpayment of compensation benefits in the calculated amount of $3,752.60, was properly created, to include the issue of whether the reduction of benefits on May 4, 2012 due to incarceration was correct.  


REPRESENTATION

Veteran represented by:	Michael D.J. Eisenberg, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1992 to September 1997.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 determination by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The issues of higher rating claims for bilateral knee disabilities, service connection claims for back and psychiatric disorders, and claim for total disability rating based on unemployability are the subject of a separate decision.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After review of the claims file, it appears that the Veteran's contention is that the amount of debt created due to his incarceration period is inaccurate.  The Veteran contends that a reduction in payment due to incarceration should not have taken place until the 61st day after his January 11, 2013 guilty plea.  He further contends that although he was in jail in the months prior to his January 11, 2013 guilty plea, he was not in jail as a result of a violation of parole or probation and therefore, he should not receive a reduction of benefits for this time period.    

Because the Veteran has a prior felony conviction, it is imperative in this case to determine whether the Veteran was in violation of a condition of probation or parole imposed for commission of a felony under Federal or State law.  38 U.S.C.A. § 5313B, the statute regarding the prohibition on providing certain benefits with respect to persons who are fugitive felons, states that a veteran may not be paid or otherwise provided such benefit for any period during which the veteran is a fugitive felon.  A fugitive felon means a person who is a fugitive by reason of violating a condition of probation or parole imposed for commission of a felony under Federal or State law.  38 U.S.C.A. § 5313B(b)(1)(B).  

A December 2012 report of incarceration reflects that the Veteran was re-incarcerated for violating parole.  In March 2015, the RO contacted the office of the Oklahoma Department of Corrections, Records Department Clerk.  The RO was told that the Veteran's parole was revoked and that the Veteran was re-incarcerated in Seminole County jail on March 4, 2012 and was eventually sent to the Oklahoma Department of Corrections on June 13, 2013 for violating his parole.  See March 2015 Report of Incarceration.  

However, in May 2015, the Veteran submitted a statement from his attorney that states that the Veteran has never been adjudicated for violating probation or parole.  Given that the Board has been presented with conflicting information regarding whether the Veteran was in jail as a result of a violation of parole or probation, the Board finds that this case must be remanded.  Upon remand, the RO should attempt to clarify whether the Veteran was in violation of a condition of probation or parole imposed for commission of a felony.    

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO should take appropriate measures to contact the appropriate state authority, to include county clerks, to determine whether the Veteran was in jail as a result of violating a condition of probation or parole.  If the Veteran was in jail as a result of violating a condition of probation or parole, the specific date of which his time in jail began should be clearly identified.    

The RO should document the attempts to obtain such information.  Any negative responses should be associated with the claims file. 

2.  Then readjudicate the issue on appeal, to include whether the provisions of 38 U.S.C.A. § 5313B apply.  If the benefits sought on appeal remain denied, issue the Veteran and his representative a Supplemental Statement of the Case.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).




